DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The 

PCT Application Number 371 of PCT/JP2017/024780, being filed on July, 6, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2014/0315441).

In regards to claim 1, Kinoshita et al. teaches a wiring module (20) configured to be attached to a power storage element group (M) in which a plurality of power storage elements (cells (11)), each including a positive electrode terminal (12A) and a negative electrode terminal (12B), are arranged, the wiring module (20) comprising: an insulating protector (30) configured to be attached to one side of the power storage element group (11), wherein the insulating protector (30) includes: two bus bar housing portions (31,32), in each of which a plurality of bus bars (21) for connecting adjacent electrode terminals (12) are aligned and housed (figure 1), and that are respectively provided at positions near two lateral side edge portions of the insulating protector (30) extending in a direction in which the bus bars (21) are aligned; and two wire routing grooves (51) that are each provided on an inner side of each of the bus bar housing portions (31,32), and in each of which detection wires (W) drawn from the power storage elements (11) are routed so as to detect a state of the power storage elements (11), and   P55686.A01a bus bar cover (41) and a wire cover (55) provided on each of the lateral side edge portions of the insulating protector (30), the bus bar cover (41) capable to cover the closer one of the bus bar housing portions (31, 32) and the wire cover (55) capable to cover  the wire routing groove (51) on the inner side of the closer bus bar housing portion (figure 1), the bus bar cover and the wire cover (41, 55) being  openable .

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
In regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the wire cover has a gate shape in which a pair of leg pieces are formed so as to extend from both ends of a strip-shaped main body portion that covers the wire routing groove toward the lateral side edge portion of the insulating protector, and the wire cover hinge is attached to an extension end of each of the leg pieces, and the bus bar cover has a flat plate shape that is fitted into the wire cover, and the bus bar cover hinge is attached to a lateral side edge of the bus bar  cover. None of the reference art of record discloses or renders obvious such a combination.
In regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that the bus bar cover is divided into a plurality of parts in the direction in which the bus bars are aligned, and the bus bar cover hinge is attached to each bus bar cover part, and the wire cover includes a reinforcing leg extending from the main body portion is formed so as to interpose the sub bus bar covers 
. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847